     Case 2:20-cv-02416-TLN-DMC Document 24 Filed 06/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    RAUL CERVANTES,                                     No. 2:20-cv-02416-TLN-DMC
12                        Plaintiff,
13             v.                                         ORDER
14    DERRECK J. LEE, et al.,
15                        Defendants.
16

17            Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42 U.S.C. §

18   1983. The matter was referred to a United States Magistrate Judge pursuant to Eastern District of

19   California local rules.

20            On April 13, 2021, the Magistrate Judge filed findings and recommendations herein which

21   were served on the parties and which contained notice that the parties may file objections within

22   the time specified therein. Timely objections to the findings and recommendations have been

23   filed.

24            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304(f), this

25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   Court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   ///
                                                         1
     Case 2:20-cv-02416-TLN-DMC Document 24 Filed 06/09/21 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1.    The findings and recommendations filed April 13, 2021, are ADOPTED IN FULL;

 3   and

 4         2.    Plaintiff’s motion to show cause and for injunctive relief (ECF No. 17) is

 5   DENIED.

 6   DATED: June 8, 2021

 7

 8

 9
                                                  Troy L. Nunley
10                                                United States District Judge

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
